Citation Nr: 0324737	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to November 
1958.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee (hereinafter RO).  The 
additional development requested by the Board in its January 
2003 development memo has been substantially accomplished.  
In addition, the Board is granting the veteran's claim.  As a 
result, further development is unnecessary and this case is 
now ready for appellate review.  
FINDINGS OF FACT

1.  VA has obtained all relevant available evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The medical evidence of record establishes that the 
veteran suffers from tinnitus.

3.  The competent evidence of record provides a medical nexus 
linking the veteran's tinnitus to an injury or disease in 
service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented by regulation at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist 
claimants applying for veterans' benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In the 
present case, the veteran was notified of the evidence 
required for a grant of his claim and of the provisions of 
the VCAA by the following: letters dated in May and August 
2001; a statement of the case (SOC) dated in March 2002; and 
a supplemental statement of the case (SSOC) dated in June 
2002.  These documents notified the veteran of the evidence 
and information that VA would attempt to obtain on its own as 
well as the information and evidence that the veteran would 
have to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board concludes, therefore, that the VA 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Consequently, 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).  In the present case, the necessary 
evidence includes clinical records pertinent to the veteran's 
claim in the form of a VA audiological examination report 
dated in May 2003.  Unfortunately, the complete service 
medical records are unavailable and are presumed to have been 
destroyed in the 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri.  Nevertheless, the Board finds 
that the requirements of the VCAA have been satisfied.  
Furthermore, since the Board is granting the veteran's claim, 
no useful purpose would be served by delaying the 
adjudication of the veteran's claim.  The veteran, therefore, 
is not prejudiced by appellate review and the Board can issue 
a final decision.

Service Connection for Tinnitus

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in, or 
aggravated by, active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).  Direct service 
connection may be established where all the evidence, 
including that pertinent to service, demonstrates that the 
veteran's disease was incurred during active military, naval 
or air service.  38 C.F.R. § 3.303(d) (2002).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With the above legal criteria in mind, the evidence will be 
briefly summarized.  The veteran's Form DD-214 indicates that 
he served as an airplane mechanic from April 1955 to November 
1958.  The veteran claims that he worked without hearing 
protection and sustained acoustic trauma.  

The veteran's service records are unavailable and are 
presumed to have been destroyed in 1973 during a fire at the 
National Personnel Records Center (NPRC).  

The veteran underwent a VA audiometric examination in May 
2003 in connection with his claim for tinnitus.  The VA 
examiner documented the veteran's report that he suffered 
from bilateral tinnitus which had a "gradual onset [] that 
occurred while he was in the military in 1957, when he was 
chronically exposed to high levels of noise as the result of 
military duty as an aircraft mechanic in flight line."  

Following the examination of the veteran, the VA examiner 
diagnosed tinnitus.  The VA examiner also rendered the 
following medical opinion regarding the onset of the 
veteran's condition:

The hearing loss is already service-
connected and that is a matter of 
record.  A brief review of the record 
demonstrates no obvious cause for the 
tinnitus beginning when it did other 
than the patient's military noise 
exposure, and so for these reasons, it 
would seem at least as likely as not 
that the tinnitus that the patient now 
has was the result of his military 
duty.
 
Applying the pertinent legal criteria to the facts summarized 
above, the Board finds the veteran's account that he suffered 
acoustic trauma during service to be credible.  In addition, 
it notes that the veteran's service medical records, which 
may have provided further corroboration of the veteran's 
claim, are unavailable, through no fault of the veteran.  The 
Board further notes that the record contains a VA medical 
opinion, dated in May 2003, which links the veteran's current 
bilateral tinnitus to his noise exposure during service.

The evidence set forth above, while not conclusive, does not 
dissociate the veteran's tinnitus from his service.  
Specifically, the medical evidence indicates that the veteran 
suffers from bilateral tinnitus and that it is "at least as 
likely as not" that the veteran's service-related noise 
exposure caused, or contributed to, his tinnitus.  Affording 
the veteran the benefit of reasonable doubt, the Board 
concludes that the veteran's bilateral tinnitus is causally 
related to acoustic trauma sustained during military service, 
and entitlement to service connection for bilateral tinnitus 
is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2002); Gilbert, 1 Vet. App. at 49.  

ORDER

Entitlement to service connection for tinnitus is granted. 



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



